DETAILED ACTION
This office action is in response to RCE filed on 5/25/2021.
Claims 14 – 43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patakula et al (US 20070127690, hereinafter Patakula), in view of Srinivas et al (US 20160330324, hereinafter Srinivas).

As per claim 14, Patakula discloses: A method for pairing in a contact center system comprising: 
determining, by at least one computer processor communicatively coupled to and configured to operate in the contact center system, a first threshold time based on a set of contacts, pairing, by the at least one computer processor, a first contact of the set of contacts; (Patakula [0007]: “a resource is allocated to one of a plurality of requests. Each request is stored in at least one of a plurality of queues, each having a predicted wait time”; [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)
after the pairing of the first contact, determining, by the at least one computer processor, a [second time] based on a remainder of the set of contacts; (Patakula [0034]: “an agent may become available upon the successful completion of a prior call”; [0036]: “After a resource becomes available, the exemplary resource allocation process 400 updates the WAT of all services classes (queues) that the agent is associated with during step 415. In other words, the WAT is updated for all queues that the agent is configured to service. Thereafter, the resource allocation process obtains the state of the service classes for which the managed resource is qualified (i.e., capable) during step 420. The state of service classes may be obtained, for example, using a publish/subscribe mechanism and may be cached by each resource manager”; [0037]: “each service class can progress through multiple states. Each state indicates that the service class is in greater need than the previous state. For example, each state indicates how close the service class is to exceeding its target or how much the service class has progressed beyond its target”. Examiner notes that an agent that has completed a call (first contact) becomes available, and the system would update the WAT of all remaining service classes, which may result in change to the state of the service classes based on their service level targets, which includes one or more thresholds for the predicted wait time (Patakula [0008]).)
determining, by the at least one computer processor, whether a second contact of the set of contacts exceeds the [second time]; and pairing, by the at least one computer processor, the second contact based on determining that the second contact of the set of contacts exceeds the second threshold time; wherein the first contact and the second contact are waiting on hold connected to the contact center system. (Patakula [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)

wherein the [second time] comprises a second threshold time different from the first threshold time;  
wherein the threshold time is determined before another contact is received by the contact center system;

However, Srinivas teaches:
wherein the [second time] comprises a second threshold time different from the first threshold time; wherein the threshold time is determined before another contact is received by the contact center system; (Srinivas [0004]: “The method may also include determining for each of the plurality of calls, by the processing device, a threshold time that may be a maximum service time for the call”. Examiner notes that the threshold (maximum service time) of a call is determined when the call is received, thus can be broadly interpreted to mean that the determination can occur before a different call is received.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Srinivas into that of Patakula in order to have the [second time] comprises a second threshold different from the first threshold time. Srinivas teaches a threshold time may be determined for each of the call, and thus when combined to the teaching of Patakula, would allow each call to be evaluated with appropriate threshold time, and improve the efficiency of the contact pairing system for the call center.


As per claim 15, Patakula and Srinivas further teach:
The method of claim 14, wherein at least one of the first threshold time and the second threshold time comprises a wait time limit according to a service level agreement. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)


As per claim 16, Patakula and Srinivas further teach:
The method of claim 14, wherein at least one of the first threshold time and the second threshold time comprises an expected amount of wait time before pairing the first contact based on a first pairing strategy. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)



The method of claim 14, wherein at least one of the first threshold time and the second threshold time comprises a wait time having a greatest value in a plurality of wait times. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”; [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)


As per claim 18, Patakula and Srinivas further teach:
The method of claim 14, further comprising pairing, by the at least one computer processor, a third contact of the remainder of the set of contacts based on determining that the second contact of the set of contacts does not exceed the second threshold time.  (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”; [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)

As per claim 19, Patakula discloses: A method for pairing in a contact center system comprising: 
determining, by at least one computer processor communicatively coupled to and configured to operate in the contact center system, a first threshold time based on a set of contacts waiting on hold on the contact center system; Reply to Office Action of December 21, 2020(Patakula [0007]: “a resource is allocated to one of a plurality of requests. Each request is stored in at least one of a plurality of queues, each having a predicted wait time”; [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)
determining, by the at least one computer processor, a [second time] based the set of contacts and the new contact; (Patakula [0034]: “an agent may become available upon the successful completion of a prior call”; [0036]: “After a resource becomes available, the exemplary resource allocation process 400 updates the WAT of all services classes (queues) that the agent is associated with during step 415. In other words, the WAT is updated for all queues that the agent is configured to service. Thereafter, the resource allocation process obtains the state of the service classes for which the managed resource is qualified (i.e., capable) during step 420. The state of service classes may be obtained, for example, using a publish/subscribe mechanism and may be cached by each resource manager”; [0037]: “each service class can progress through multiple states. Each state indicates that the service class is in greater need than the previous state. For example, each state indicates how close the service class is to exceeding its target or how much the service class has progressed beyond its target”. Examiner notes that an agent that has completed a call (first contact) becomes available, and the system would update the WAT of all remaining service classes, which may result in change to the state of the service classes based on their service level targets, which includes one or more thresholds for the predicted wait time (Patakula [0008]).)
determining, by the at least one computer processor, whether a first contact of the set of contacts exceeds the [second time]; and pairing, by the at least one computer processor, the first contact of the set of contacts based on determining that the first contact of the set of contacts exceeds the second threshold time. (Patakula [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)

Patakula did not teach:
receiving, by the at least one computer processor, a new contact by the contact center system;3Application No. 16/717,724Docket No.: 2211471.00674US2Amendment dated January 11, 2021
wherein the [second time] comprises a second threshold time different from the first threshold time;  
wherein the threshold time is determined after the receiving and before any contacts of the set of contacts are paired by the contact center system,;

However, Srinivas teaches:
receiving, by the at least one computer processor, a new contact by the contact center system;3Application No. 16/717,724Docket No.: 2211471.00674US2Amendment dated January 11, 2021 wherein the [second time] comprises a second threshold time different from the first threshold time;  wherein the threshold time is determined before another contact is received by the contact center system; (Srinivas [0004]: “The method may also include determining for each of the plurality of calls, by the processing device, a threshold time that may be a maximum service time for the call”. Examiner notes that the threshold (maximum service time) of a call is determined when the call is received, thus can be broadly interpreted to mean that the determination can occur before a different call is received.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Srinivas into that of Patakula in 

As per claim 20, Patakula and Srinivas further teach:
The method of claim 19, wherein at least one of the first threshold time and the second threshold time comprises a wait time limit according to a service level agreement. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)

As per claim 21, Patakula and Srinivas further teach:
The method of claim 19, wherein at least one of the first threshold time and the second threshold time comprises an expected amount of wait time before pairing the first contact based on a first pairing strategy. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)

As per claim 22, Patakula and Srinivas further teach:
The method of claim 19, wherein at least one of the first threshold time and the second threshold time comprises a wait time having a greatest value in a plurality of wait times. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”; [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)


As per claim 23, Patakula and Srinivas further teach:
The method of claim 19, further comprising pairing, by the at least one computer processor, a second contact of the set of contacts based on determining that the first contact of the set of contacts does not exceed the second threshold time. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”; [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)

As per claims 24 – 28, they are the system variants of claims 14 – 18 respectively and are therefore rejected under the same rationale.
As per claims 29 – 33, they are the system variants of claims 19 – 23 respectively and are therefore rejected under the same rationale.
As per claims 34 – 38, they are the non-transitory computer processor readable medium variants of claims 14 – 18 respectively and are therefore rejected under the same rationale.
As per claims 39 – 43, they are the non-transitory computer processor readable medium variants of claims 19 – 23 respectively and are therefore rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.

Claim 14:
Applicants argued on pages 12 – 14 that the combination of Patakula and Srinivas does not teach the claimed limitations of claim 14. More specifically, applicant argued the following points:

1.) Applicant argued that Patakula did not teach “determining, by the at least one computer processor, whether a second contact of the set of contacts exceeds the second threshold time”.

The examiner disagrees as this limitation is being taught by the combination of Patakula and Srinivas. Referring first to Patakula [0034], an agent may complete a prior call (claimed first contact), and becomes available; [0036], after the resource (agent) becomes available, the WAT for all queues the agent is supposed to service is recalculated and updated; [0037], service class state comprises of progressed beyond a service level target for the class; [0038] – [0039], a service class whose current performance level is over a threshold (greatest needs) can then be selected for service by the agent. In other words, Patakula [0034] – [0039] teaches calculate and update the WAT for all service classes when an agent becomes available after servicing a prior call, and the next queue being selected for service is based on the new state of the 
The examiner recognize that Patakula did not explicitly teach the threshold being a second threshold different from the first threshold, thus Srinivas is introduced to cure that deficiency. Srinivas [0004] teaches the threshold wait time for each call is determined when the call is received. When combining Srinivas into Patakula, would result in evaluating each queue with different threshold number specific to the call within the queue.

2.) Applicant argued that Srinivas did not teach “the second threshold time is determined before contact is received by the contact center system”. Applicant further argued that Srinivas merely teaches determining the current threshold time after the call is received while the claimed limitations requires “determining a second threshold before a contract is received”.
The examiner disagrees as claimed limitation reads “the second threshold time is determined before another contact is received by the contact center system”, and Srinivas [0004] each call has its own threshold while Patakula teaches each queue’s WAT and state is updated whenever a resource has become available, when combining Srinivas and Patakula, would result in determining the updated state of each queue when a resource is available, and would possibly to occur prior to receiving another call.

Claim 19:


Rest of the claims:
No distinct arguments are presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nowark et al (US 20150103999) teaches selecting a contact handling mode in a contact center by calculate an expected wait time for a customer;
Burg et al (US 20050201547) teaches call managements on a queue by using a caller’s estimated wait time and their maximum desired wait time;
Kohler et al (US 20120183131) teaches forwarding calls to preferred or secondary agents based on the agent’s expected wait time and threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196